Guidance for States on the Use and Disposition Requirements
for VOI/TIS-Funded Facilities

This guidance relates to correctional facilities that were constructed, in whole or in part, with
funds from the federal Violent Offender Incarceration and Truth-in-Sentencing (VOI/TIS)
Incentive Formula Grant Program. The VOI/TIS program was administered under the Office of
Justice Programs (OJP), U.S. Department of Justice (DOJ), with grants made between 1996 and
2001. 1 The VOI/TIS grants provided states with funding to increase bed space for violent
offenders, by (among other things) building new correctional facilities or jails or by expanding
existing facilities or jails. No new VOI/TIS funds have been appropriated since 2001, but
numerous facilities throughout the United States were built with VOI/TIS funds. This guidance is
intended to address the ongoing obligations that recipients of those funds have to DOJ regarding
those facilities.
For purposes of clarity, we distinguish between (1) facility use requirements and (2) property
disposition requirements. The former relates to issues regarding operation of a VOI/TIS-funded
facility; the latter relates to possibilities for selling or disposing of the real property associated
with a VOI/TIS-funded facility. Issues regarding facility-use requirements will be addressed
first, followed by a discussion of options regarding disposition of facilities, should a state choose
to cease operations.

FACILITY-USE REQUIREMENTS
As a condition of funding, and in keeping with the statutory purpose of increasing correctional
bed space, VOI/TIS grantees were required to agree to operate those facilities built under
VOI/TIS as correctional facilities or jails. The duration of this obligation was not generally
specified in grant documents, but DOJ regulations regarding property disposition provide some
general guidance. Under these regulations, grantees are required to continue using DOJ-funded
property, equipment, or facilities for the originally authorized purposes, for as long as they are
needed for those purposes. 28 C.F.R. § 66.31(a). Thus, the need for the correctional facility
dictates the length of the federal requirement for continued use.
Although grant instruments for VOI/TIS awards typically did not specifically reference a
timeframe for operating funded facilities, 2 each grantee agreed to seek OJP’s permission before
making any significant modification to facility use—which would include ceasing operations.
One of the General Assurances that was attached to each VOI/TIS award provided that “[t]he
applicant assures and certifies that the applicant [w]ill not dispose of, modify the use of, or
change the terms of the real property title, or other interest in the site or facilities without
permission and instructions from the Office of Justice Programs, U.S. Department of Justice.”
1

The grants initially were administered by OJP’s Corrections Programs Office but later were transferred to the
Bureau of Justice Assistance (BJA) for administration.
2
Although we do believe this to be true in most cases, if the grant instrument for any particular VOI/TIS award
actually does reference a specific timeframe for operations, the terms specified in the instrument are controlling.

Although we emphasize the requirement that states request permission to cease operations or
otherwise change the use of the facility, it also should be noted that BJA has general policy of
granting all reasonable facility-use requests. With regard to what types of alternate uses of a
facility BJA would allow, BJA has stated that any alternative use of the facility by the grantee
must serve a criminal justice purpose, as a general matter, and that it must be made available for
the originally authorized purpose, if the need should arise again.

PROPERTY DISPOSITION REQUIREMENTS
Rather than retain a VOI/TIS-funded facility once it is determined that it is no longer needed for
its originally authorized purpose, some states would prefer to sell or otherwise dispose of the
facility. Alternatively, a state may wish to retain title but extinguish its ongoing obligations
associated with the grant funding. This section describes the several options regarding
disposition of the property.
First and foremost, each state should be aware that, as a result of the funding provided for the
construction of the facility under the VOI/TIS grant by virtue of the relevant regulations and
government-wide guidance, DOJ retains a financial interest in the facility. Under the generic
DOJ regulations regarding property disposition, there are three property-disposition options:
(1) the state may retain title to the facility and compensate the DOJ funding agency, thus ending
any obligation to DOJ associated with the facility; (2) the state may sell the facility and
compensate the DOJ funding agency; or (3) the state may transfer title to the DOJ funding
agency or to another entity designated/approved by the DOJ funding agency. See
28 C.F.R. § 66.31(c). 3 A fourth option that may be available to states is to direct the proceeds of
the sale of a DOJ-funded facility toward another VOI/TIS-authorized purpose. Each of these
options is discussed briefly below.
(1) Retention of Title with Repayment or (2) Sale with Repayment
Pursuant to the generic DOJ regulations regarding property disposition, and consistent with the
Office of Management and Budget Common Rule, VOI/TIS grantees may buy their way out of
any ongoing obligations related to grant funding. See 28 C.F.R. § 66.31(c). Under this regulation,
the amount due to DOJ would generally be calculated by applying the awarding agency’s
percentage in the cost of the original purchase, which may be as high as 90 percent for VOI/TISfunded facilities, to the proceeds of the sale. The regulations do allow, however, for reductions to
the amount owed based on certain expenses and facility depreciation. Arrival at the final dollar
amount to be returned to DOJ would require a certain amount of fact-gathering on the grantee’s
part, and coordination with OJP’s Office of the Chief Financial Officer.

3

It is important to note that, pursuant to the regulations (as well as under the VOI/TIS General Assurances,
discussed above), it is the DOJ funding agency, rather than the award recipient, that directs which option to take. It
is the general policy of BJA, however, to defer to the expressed desires of the state, as appropriate.
2

(3)Transferring Facility Ownership to Another Entity
Although it is unlikely that DOJ would desire a grantee to transfer the facility’s title to DOJ, a
transfer to another entity could be desirable under many circumstances. Generally speaking, so
long as the use of the facility by the receiving entity would be for criminal justice purposes, the
transfer, in principle, may be permissible. In such a situation, where the facility was transferred
to another owner—either DOJ or another entity—the state would be compensated for any
amount beyond that in which DOJ retained an interest, calculated as per above.
(4) Sale with Change in the Purposes of the Original Award
In certain circumstances, it may be possible for a state to sell a facility and direct the proceeds in
which DOJ retains an interest toward another program purpose authorized under the VOI/TIS
statute. Currently allowable VOI/TIS purposes include construction or expansion of correctional
facilities, including halfway houses, and many activities related to offender reentry.
BJA appreciates all the work you do in making our communities safer, and looks forward to
continuing our partnership. If you have any questions about this guidance or the ongoing
financial obligation associated with your VOI/TIS-funded facility, please contact Jonathan Faley,
BJA Associate Deputy Director, at Jonathan.Faley@usdoj.gov or call 202–514–2350.

3

